 396DECISIONSOF NATIONALLABOR RELATIONS BOARDRobotronCorporationandInternationalUnion,United Automobile,Aerospace and AgriculturalImplementWorkers of America,UAW. Cases7-CA-10884 and 7-RC-12005January 30, 1975DECISION, ORDER, ANDCERTIFICATION OF RESULTS OFELECTIONCERTIFICATION OF RESULTS OFELECTION 3It is hereby certified that a majority of the validballots has not been cast for International Union,UnitedAutomobile,Aerospace and AgriculturalImplementWorkers of America, UAW, and that saidlabor organization is not the exclusive representativeof all the employees, in the unit herein involved,within the meaning of Section 9(a) of the NationalLaborRelationsAct, as amended.By MEMBERSJENKINS,KENNEDY, ANDPENELLOOn September 27, 1974, Administrative Law JudgeThomas S. Wilson issued the attached Decision andReport on Objections in this proceeding. Thereafter,the General Counsel filed exceptions and a support-ing brief; and the Respondent filed an answeringbrief, cross-exceptions, and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision and Report on Objections in lightof the exceptions, cross-exceptions, and briefs andhas decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.2ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge asmodified below and hereby orders that the Respon-dent, Robotron Corporation, Detroit, Michigan, itsofficers,agents,successors,and assigns,shall take theaction set forth in the said recommended Order, as somodified:1.Substitute the following for paragraph 1(a):"(a) Interfering with, restraining,and coercing itsemployees in the rights guaranteed them in Section 7of the Act, by coercively interrogating its employeesabout their union sympathies; systematically solicit-ing gripes,grievances,and complaints from itsemployees;maintainingand repromulgating itsillegal no-solicitation and no-distribution rules; andunilaterallymaking changes and improvements forthecorrectionand improvement of the gripes,grievances, and complaints voiced by its employees."2.Substitute the attached notice for that of theAdministrative Law Judge.216 NLRB No. 79iIn agreeing with the Administrative Law Judge that the Respondent'sno-solicitation and no-distribution rules are in violationof the Act,we noteour respective positions set forth inEssex International,,Inc,211 NLRB 749(1974).2Although the Administrative Law Judge found that the Respondentunlawfully interrogated employees,he inadvertently omitted referencethereto in his recommended Order,and we shall amendthe Order in thisregard.3The Administrative Law Judge recommendedinCase 7-RC-12005that the Union'sobjectionto the rerun electionof January 17, 1974, beoverruled.On January 8, 1975,the Union filed with the Boarda request towithdraw its objection to that election and,thereafter,the GeneralCounselrequested withdrawal of his exceptions to the disposition of thatobjection inthe reprepentationcase bythe AdministrativeLaw Judge.These requestsare herebygranted.Accordingly,we need not rule on the recommendationrelating to the Union's election objection.However,as a majority of thevalid ballots were not cast for the Union in the electionof January 17, 1974,we shall issue a certification of the results of that electionAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had the chance togive evidence, the National Labor Relations Boardfound that we, Robotron Corporation, Detroit,Michigan, violated the National Labor Relations Actand ordered us to post this notice. We intend to carryout the Order of the Board and abide by thefollowing:The law gives you the right:To form, join, or help unionsTo choose a union to represent you inbargaining with usTo act together for your common interestor protectionTo refuse to participate in any or all ofthese things.WE WILL NOT coercively interrogate you aboutyour union sympathies.WE WILL NOTinterferewith these rights.WE WILL NOT systematically solicit your gripes,grievances, and complaints in order to discourageunion membership and activities.WE WILL NOT unilaterally make changes andimprovements for the purpose of correcting orimproving the gripes, grievances, and complaints ROBOTRON CORPORATIONyou have voiced to us at our solicitation for thepurpose of discouraging membership and activi-tieson behalf of International Union, UnitedAutomobile, Aerospace and Agricultural Imple-ment Workers of America, UAW, or any otherunion of your choice.We hereby notify you that we have rescindedour illegal no-solicitation and no-distributionrules.WE WILL NOT, in any other manner, interferewith, restrain, or coerce our employees for thepurposes of interfering with the rights of theemployees to engage in union activities asguaranteed in Section 7 of the Act.ROBOTRONCORPORATIONDECISION AND REPORT ON OBJECTIONSSTATEMENT OF THE CASETHOMAS S. WILSON, Administrative Law Judge: Upon acharge duly filed on February 4, 1974, by InternationalUnion,United Automobile, Aerospace and AgriculturalImplement Workers of America, UAW, herein referred toas the Union or UAW, the General Counsel of theNational Labor Relations Board, herein referred to as theGeneral Counsels and the Board, respectively, by theRegional Director for Region 7 (Detroit, Michigan), issueditscomplaint datedMarch 22, 1974, against RobotronCorporation, herein referred to as the Respondent or theCompany.The complaint alleged that Respondent had engaged inand was engaging in unfair labor practices affectingcommerce within the meaning of Sections 8(a)(1) and 2(6)and (7) of the National Labor Relations Act, as amended,herein referred to as the Act.Included in this complaint and consolidated therewith"for the purpose of hearing, ruling and decision by anAdministrative Law Judge" is the Union's objection to theresults of the rerun election held on January 16, 1974,which objection is also included in the complaint herein asone of the alleged violations of Section 8(a)(l) of the Act.Respondent duly fileditsansweradmitting certainallegationsof the complaint but denying the commission ofany unfair labor practices.Pursuant to notice, a hearing on such issues was heldbeforeme in Detroit, Michigan, on May 23, 1974. Allpartieswere represented by counsel or representative andwere afforded full opportunity to be heard, to produce andcross-examinewitnesses,and to introduce evidence andmaterial pertinent to theissues.At the conclusion of thehearing, oral argument was waived. Briefs were receivedfrom General Counsel and Respondent on July 8, 1974.Upon the entire record in the case and from myobservation of thewitnesses, I make the following:IThis term specifically includes the attorney appearing for the GeneralCounsel at the hearing.2All dates are in the year 1973 unless otherwise specified.SparschuFINDINGS OF FACTI.BUSINESSOF RESPONDENT397The complaint alleged, the answer admitted, and I,therefore, find that:Robotron Corporation is, and has been at all timesmaterialherein, a corporation duly organized under,. andexistingby virtue of, the laws of the State of Michigan. Atall times materialherein,Respondent has maintained itsonly office and place ofbusinessat 21300 West 8-MileRoad, in the city of Southville, and State of Michigan,herein called the Southville plant. Respondent is, and hasbeen at all times material herein, engaged in the design andmanufacture, sale, and distribution of electronic weldingcontrolsand induction heating machines and relatedproducts. Respondent's plant located at Southville, Michi-gan, is the only facility involved in this proceeding. Duringthe year ending December 31, 1973, which period isrepresentative of its operations during all timesmaterialhereto,Respondent, in the course and conduct of itsbusinessoperations, purchased and caused to be transport-ed and delivered at its Southville plant goods and materialsvaluedin excessof $1 million of which goods and materialsvaluedin excessof $50,000 were transported and deliveredto its plant in Southville,Michigan, directly from pointslocated outside the State of Michigan.Accordingly, I find that Respondent is now and has beenat all times material herein an employer engaged incommerce within the meaning of Section 2(2), (6), and (7)of the Act.II.THE LABORORGANIZATION INVOLVEDInternational Union,UnitedAutomobile,Aerospace andAgricultural ImplementWorkers of America,UAW, is alabor organization admitting to membership employees ofRespondent.III.THE UNFAIR LABOR PRACTICESA.The FactsOn June 27, 1973, Respondent and its assistant generalmanager,Thomas M. Sparschu, learned that there wasunion organizational activity among Respondent's employ-ees.Respondent wasted no time. Immediately thereafter inJuly 1973,2 Sparschu, accompanied by other high corpo-rate officials, began systematically holding meetings withvarious small groups of employees by departments.About thesemeetingsSparschu testified as follows:A.The purpose of the meetings was we had heardat that point and [of ] time unofficially that there was apotential union activity in the plant; that our employ-ees were dissatisfied with something. None of them hadcome forward through the complaint procedure orsuggestion box or any petitions at that time. So wecalled a group of employees together at that time, smalltestified that these meetings occurred in "June andJuly" butRespondent'swritten announcements of the time referonly to July. 398DECISIONSOF NATIONALLABOR RELATIONS BOARDgroups, usually departmental groups and we indicatedthat we were aware that there apparently was unionactivitygoing on;that we were making no promisesand no threats, and that the purpose of ourmeetingwas simply to inquire of them what they thoughtRobotron could do better in virtually all areas. And wereceived from them suggestions from fixing waterfountains, doubling my wages, firing my superior, and215 comments covering all areas.And during thesemeetings we virtually listened only unless somebodyput a specific question to us about clarification of apolicy, such as, 'Mr. Sparschu, what is the overtimepolicy,' and that type of thing. But basically we listed- we listened and recorded the comments of theemployees and we ended each meeting again with thestatement there were no promises,no threats implied orotherwise.So we were basically listening to employees'suggestions about what could be done to improve thesituation at Robotron.Thus fromthecomplaints,gripes,grievances,andsuggestions expressed during these systematic meetings,Respondent received and recorded no less than 215criticisms of all sorts and varieties from the employees.Thereaftermanagement considered these matters inprivate.Although Respondent's beef suggests that the employees"volunteered"the above information,Sparschu ended histestimony by admitting:"We solicited comments andsuggestions from all employees in the corporation."In a Robotroniques news release to all Respondent'semployees dated September 6 Respondent announced:Workinghour regulationsNew working hour rules and regulations effectiveOctober 1, 1973, will be publishedin thevery nearfuture.The final details of these new rules are nowbeing developed; however, in order to provide suffi-cient time for review and analysis by our employees, weare herebyreleasingthe broad principles of theseanticipated new rules.1.Tardiness will be measured from the exact shift'sstarting time;however,a 3 minute grace period will beallowed before anywages aredocked.2.A compromise compulsory and voluntary over-time system will be included to provide employees withworking hour flexibility.3.All Saturday working hours will be paid at timeand one-half.4.Lunch period will beincreasedto 42 minutes foralldepartments except saleswhichwill continue tohave 1 hour.5.All employees will be allowed to prepare forlunch or to stop work at the appropriate5-minutesignals as required,but all employees will be requiredto remain at Robotron until the correct lunch orquitting time.6.Coffee and other liquid refreshments may beobtained and consumed at any time during the day.This issue of Robotroniques ended as follows:Employee - Management meetings"A new series of Employee - Management meetingswillbe held early in October toassessRobotron'sprogress in resolving the many employee complaintswhichwere registered during our July Employee-Management meetings."As luck would have it, the next day, September 7, theUnion filed its representation petition for an election in theappropriate unit described as follows:All full-time and regular part-time production andmaintenance employees, shipping-receiving employees,truckdrivers, including electricians and toolmakersemployed at the employer's two buildings commonlyknown as 21300 W. 8-Mile Road, Southville, Michigan,but excluding office clerical employees, professionalemployees,draftsmen,guards and supervisors asdefined in the Act.At the hearing the parties stipulated and, therefore, I findthat "during the month of October, 1973, but before theelection of October 24, [admitted supervisor]Roger Deanasked Marcia Rich, Sue Devore and Sun Lewis,employeesof Robotron at the time,whether they were for or againsttheUnion, the charging party herein, in the upcomingelection."On October 1, as a result of the meetings with employees,Respondent published its newly revised"work rules andregulations."In this document under a section entitled"rules of conduct"Respondent repromulgated,or repub-1 ished,the following rules,among others:11.Unauthorized soliciting or collecting contrib-utionsduring working hours.12.Unauthorized distribution of literature oncompany property.3On October 3 Sparschu for Respondent issued, in hisphraseology,"a tabulation of some changes,or improve-ment that were made in the general situation at Robotron"which were distributed to a number of the employees. Thefirst paragraph of this document reads as follows:Employment/Management meetings were held inJuly, 1973, during which 210 employee complaints wereregistered.Since that time the following 33 items havebeen completed which had corrected or improved 97 ofthe 210 complaints.Among other improvements mentioned in the abovedocuments were the following:1.Vacation plan revised and improved.3.Absenteeism and tardiness system simplifiedand made more flexible.3 It was stipulated at the hearing that"Robotron Corporation did nottake any action to enforce said rules." ROBOTRON CORPORATION3994.Attendance awardinstalled.srss12.Saturday overtime pay./Ri•19.Tardiness grace period established.wrsss24.Refreshments allowed at any time.25.Approximately 30 personal problems have beenreviewedby managementand/or Al Koehler.26.Second tier wage levelspublished which affectapproximately 27 employees.Amongthe otherimprovementsmentioned therein werethe purchase of some six piecesof machinery and certainenvironmental improvementswhich weremade, especiallyto the water fountainand tothe upstairsladies' restroom.On October 24 the scheduledrepresentation election wasconductedamong Respondent'semployeesresulting in avote of 60to 51 against union representation.On October 29 the Union filed objections to the conductof thiselectionbased in large part on the mattersmentionedheretofore.November 28 proved to be a busy day.Through aRobotroniquesdated that day Respondentnotified its employees as follows:Wage AdjustmentWe havecompleted our analysisof Robotron's wagestructureand will put a general increase forallemployees into effect on December3, 1973 (paycheckissuedDecember 12, 1973).Historically many factorsinfluencedour decision onthe magnitudeof thiswage increase. It hasevolved intoa trulygeneral increase inasmuch as we have givenconsiderationto all of thefollowing items.1.GovernmentAnti-InflationProgram.2.Cost of Living.3.Productivity4.Competitive Wage Conditions.5.Robotron's FinancialCondition.4Also on that same day the RegionalDirectorissued andhad served on Respondent an order sustainingUnion'sObjection I to the electionof October 24, i.e., thatRespondent'sno-solicitationand no-distributionruleswere illegal and inhibited the employee's freedom of choicein the representation election,so that herecommendedthat said election be set aside.In pertinentpart theRegional Director held:This objections [sic] contendsthat the Employer'srules prohibiting solicitationand distribution of litera-ture are unlawful.These rules,which hadbeenin effectfor asubstantialperiod of timeand were repromulgat-ed effective October 1, 1973, during the preelectionperiod and,inter alia,prohibiting certain conduct areverbatim as follows:11.Unauthorized soliciting or collectingcontributions during working hours.12.Unauthorized distribution of literatureon company property.Violation of these rules subject an employee to afour-step disciplinary action procedure, culminating indischarge.The evidence is undisputed that these rules weremaintainedby the Employer during the preelectionperiod.Moreover, these rules were repromulgatedeffectiveOctober 1, 1973, so that the employees wouldknow that they were still in effect. Under Boardprecedent, any rule of this nature is presumptivelyinvalid.Campbell Soup Company,159 NLRB 71, 81-82(1966);Southern Electronics Co., Inc.,175 NLRB 69, 72(1969);Avon Convalescent Center,200 NLRB 702(1973).The Ohio Masonic Home,205 NLRB 357 (1973).The Board has held that the mere existence of anunlawful no-solicitation or distribution rule, irrespec-tive of enforcement, warrants a new election as its mereexistencechills freedom of permissible conduct. P. R.Mallory & Co.,167 NLRB 647, 648 (1967);Edmont,Inc.,139 NLRB 1528 (1962);Sterling Faucet Company,TexasDivision,203 NLRB 1031 (1973).The Employer avers that the phrase "working hours"was understood by employees not to apply to their owntime such as coffee breaks and lunch time; yet the term"working hours" has been held presumptively invalidon its face and the rules mere existence has ahampering impact on legitimate organizational activi-ties.ESB, Inc., Exide Alkaline Battery Div.,177 NLRB778, 785 (1969).Rex Disposables Division of DHJIndustries Inc.,201 NLRB 727 (1973). Accordingly, it isrecommended that Petitioner's Objection No. 1 besustained.As of December 4 Respondent- supplied its supervisorswith a list of wageincreasesfor each employee under thatsupervisor's supervision. The supervisors then informed theemployees under them individually as to the wage increaseeach had received.These December 4 wage increases which Respondentgranted consistedof a 21-cent cost-of-living increase plus a4-percent wage increase to each of its employees whichtotaled around 40 cents per hour per employee, the largestwage increase Respondent had ever granted.5This 1973 wageincreasewas first reflected in thepaychecks received by its employees on December 13,1973.On December 21 a Board panel consisting of ChairmanMiller and Members Fanning and Penello approved, in theabsence of exceptions,the Regional Director's decision ofNovember 2, and ordered the October 24 election set asideand a second election to be held. The payroll eligibilitydate for voters in the rerun election was December 23,4The aboveannouncement was a verbatimcopy ofan announcementRespondent made to its employees in a Robotroniques datedNovember 29,1972.5The December 1972 wage increase had been between 12-14 cents perhour,the 1971 increase had been a 3-percent wage increase and in 1970 ithad been 15 cents per hour. 400DECISIONSOF NATIONALLABOR RELATIONS BOARD1973.6The second election was held on January17, 1974. Thistime the vote was 64 to 55 against representation.On January22, 1974,the Unionfiledits objections to thererun election.On March20, 1974,the Union withdrew allits objections to that election except the one pertaining tothe December4, 1973,wage increases.On March 22 the instant complaint together with theobjections to the rerun election was issued by the Region.B.ConclusionsThus the facts here prove that in July 1973, immediatelyuponthe Respondent's discovery of the unionorganizingcampaign among itsemployees,Respondentfor the firsttime in itshistory solicited fromall itsemployees through asystematicseries ofmeetingsheld by and with Sparschuand other top echelonmanagementpersonnel all thegripes,grievances,and/or suggestedimprovements forRespondentthat they had or could think of. In allRespondentreceived-and recorded-210 or 215 of thesesuggestions.Of course, as Sparschu testified, Respondentwas carefulto begin andconclude each of the systematic inquirymeetingsby stating that "we are making no promises andno threats."Despite theirreiterationthese words must beclassedsolelyas purerhetoric.Few, if any, employees would beso naive as tobelievethatRespondent was solicitingtheir gripes, grievances, etc.at thesesystematicmeetings and atthe cost of productionjust for the fun of it orto waste time.This is particularly soin viewof the timing of these systematicmeetingsfollowedso immediatelyafter thebeginningof the Union'sorganizationaldrive.Despite Sparschu's statements, theimplicationfrom thesemeetingsthattheRespondentintendedto satisfy suchgrievancesand thus block theUnion's organizationaldriveis so clear as to be unmistaka-ble.Remove the dissatisfactions and therewould be noneedfor auiiion.Underthe circumstances here Respondent's systematicsolicitationof employees'dissatisfactionsimmediately onlearningof theorganizationaldriveconstitutes interfer-ence, restraint, and coercionof its employees in theexerciseof their Section 7 rights in violation of Section8(a)(l) of the Act.7 It is so found.If therecould be anydoubt remainingabout theimplications ansing as to the purposesof the employee-management meetings,that doubtwas resolvedby Spar-schu'sannouncementof September 6 of the "NewWorking HourRules and Regulations effectiveOctober 1.1973."8 The implicit had thus become explicit. This, ofcourse,was followed on October 3 withthe announcementof the 33 unilaterallymade changes in wages,hours, andworking conditions which Respondent announced "im-proved or corrected97 of the210 complaints"receivedfrom the employees.Once again the timing of theseannouncements alone proved the interconnection betweenthe benefits promised and the union organizing campaign.As the possibility existed that these 33 changes mightprove insufficient for Respondent's purposes,Respondenthad carefully in its September 6 announcement presentedthe employees with yet another"carrot" by announcingthat further employee-management meetings would beheld "early in October."The election,of course, wasscheduled for October 24.The facts require,and therefore I find,that the benefitsso conferred by Respondent on its employees on October1, 1973, were conferred for the purpose of interfering with,restraining,and coercing its employees in the exercise oftheir Section 7 rightsby therebypurportedly eliminatingthenecessityor reason for union representation inviolation of Section 8(axl) of the Act.SeeN.L.R.B. v.Exchange Parts Co.,375 U.S. 405(1964).Finally as to eventspriorto the first election of October24, based upon the stipulation,Imust find that Respond-ent interrogated three of its then employees as to whethertheywere for or against the Union in the upcomingelection.This is such a well-known violation of Section8(a)(1)of the Act as not to require any citation ofauthority.On October 1 Respondent republished or repromulgateditsexisting no-solicitation rule prohibiting unauthorizedsolicitations"during working hours" and its no-distribu-tion rule prohibiting unauthorized distributions withouttime limitation.As of that time, as the Regional Director found, Boardlaw was settled that such rules were ambiguous as to time,were to be interpreted against the maker thereof and wereillegal as constituting interference, restraint,and coercionof the employees by depriving them of the rights guaran-teed them in Section7 of the Actthus violating Section8(a)(1) of the Act.The Regional Director's November 28ruling was a correct exposition of the then settled Boardlaw. If perchance his ruling was not correct, then the Boardwas remiss in its December 21 affirmance thereof even inthe absence of exceptions thereto.However, recently certain members of the Board havebegun to perceive a purported distinction between the useof the words"company time," "work time,"and "workingtime" in these rules in that the first two were ambiguous asto time because the break periods, lunchtime,and time inthe restrooms were not specifically excluded from theprohibition of the rule. These Board members appeared tobelieve that the phrase "working time"or "while people areworking" 9was not ambiguous apparently because thelegally trained mind recognized that one was not "work-6 If the RegionalDirector's citationof thelaw applicable to the no-solicitation and no-distribution rules of Respondent had been incorrect asof that time,itwould appear that even in the absence of exceptions it wasincumbent upon the Boardto correctthe Regional Director.rLandisTool Co, Div. of LittonIndustriesv.N.LR.B.,460F.2d 23 (C.A.3, 1972),cert. denied409 U.S. 915 (1972).N.LR.B. v. Tom WoodPontiac,Inc.,447F.2d 383(C.A. 7, 1971).N.LR.B.v. DelightBakery, Inc.,353 F.2d344 (C.A. 5, 1965).8The followingday, September7, the Union fileditspetition forrepresentation.8 InLitho Press ofSanAntonio,211 NLRB 1014 (1974),the Board held:The above rule while containing some ambiguity in its first sentencereference to "company time"goes on to make clear that it was intendedto restrict union solicitation only "while people are working"and thusleaves the employees free to engage in union solicitation during theemployees' nonworking time. Accordingly as it is clear from thecontext that the rule does not apply to nonworking time, we find thatthe rule does not violate Section 8(ax1) of the Act. ROBOTRON CORPORATION401ing" while on breaks,at lunch,or in the restroom. Thetroublewith this, of course,is that this rule was madeapplicable to employees, very few, if any, of whom havebeen trained in such sophisticated legal technicalities.Rules covering employeesshould be phrased so as to beunderstandable to the employees to whom they areapplicable.Ifind the phrase in Respondent's no-solicitation "duringworking hours" to be ambiguous in that this phrase mayinclude all the hours from the beginning of work to the endof the workdayand thus includes at leastbreak periods,lunches, and visits to the restrooms, if not the lunch period.As the phrase is thus ambiguous as to time,the rule mustbe interpreted against thepartypromulgating the same inaccordance with the rule of law settled during the earlydays of the English common law.10Hence I find that both Respondent's republished no-solicitation and no-distribution rules violate Section 8(aXl)of the Act.Even if perchance I am wrong on the no-solicitation rulecontaining the words"during working hours,"the no-distribution rule without any stated time limitation is stillin violation of Section 8(aXl) of the Act.Respondent spends only 8 out of 26 pages in its brief onthe three unfair labor practices found above. It argues thatRespondent has always encouraged employees to presentgrievances and has corrected them in the past.But neverbefore in its history has Respondent ever held systematicmeetings with all its employees actively soliciting theirgrievances.The brief alsoarguesthat thereis noproof ofany "antiunion attitude" on Respondent's part "through itsaction."But the brief also acknowledgesthat"theknowledge of possible organization activity caused themeeting [the July series of employee-management meet-ings ] to be held at that time." Hence Respondent knewthat something was "bothering" its employees and creatinginterest in union representationwhich Respondent wantedto know about-and correct, as it did-before the election.Respondent's brief also arguesthatRespondent's no-solicitation and no-distribution rules were so buried inRespondent's 72 pages of rules and regulationsthat theycould not have bothered the employees. But Respondentforgetsthat on October 1, just before the election, itreduced those 72 pages of rules into 3 pages of which theillegal rules were numbers 11 and 12 so that they were nolonger buried.The brief also argues that after the RegionalDirector's decision it eliminated those rules.That was toolate.Respondent's brief further claims that on September 6when Sparschu announced the new rules effective as ofOctober 1, Respondent thought the union activity hadcome to an end.But the nextday the Union filed its Rpetition.The brief excuses Dean's illegal interrogation ofHence,finding no ambiguity,the Board did not interpret the rule againstthe maker thereof,the respondent-employer.ie InColemanCo.,212 NLRB 927 (1974), a majority oftheBoardconsisting of Chairman Miller and Members Kennedy and Penello, arguingthat "but even assuming that the requirement of an application for chartermembership is susceptible of that interpretation, that is not the onlyconstruction that is permissible;and therein lies thedifficulty with thedissent," held as follows:We think that the requirement in the case before us of anapplicationfor chartermembership is at least equally ambiguous and just assusceptible of an interpretation by the employees as it is to their benefitthree employees on the ground that supervisors had beencautioned not to do this and that the interrogation was an"isolated event." One might agree on this last point if theother violations were not there. Finally, Respondent's briefsuggeststhat "any wrongdoing on the part of the employeras it relates tothose areas which were the subject matter ofthe first objection to the conduct of the election wereremedied by the holding of a new election and thecampaignperiodpreceding the second election wasunfettered with any like activities." While it is true that theRegional Director and theBoardordered a rerun electionbecause of theillegalno-solicitation and no-distributionrules,neither did anything to "remedy" any of these threeunfair labor practices nor could they as this was only anobjection to electioncase.Nor in the light of the December4 wageincreasescan one say that the "campaign periodpreceding the second election was unfettered with any likeactivities."Thus the facts here do not appear to justify the last partof the above-quotedsentencefrom Respondent's brief.At this point of time the Union had lost the election ofOctober 24, had filed objections to that election and wasawaitinga ruling thereon so that the possibility of a rerunelection was still present. By a decision dated November 28theRegionalDirector, as noted above, considered oneobjection,sustainedit,and recommended a rerun electionwhichwas subsequently approved by the Board onDecember 21. Hence from October 29 on,a rerunelectionwas adistinct possibility and from December 21 on, suchrerun electionwas definite.By a Robotroniques dated "11-29-73" Respondentannouncedthat Respondent would "put a general wageincreaseforallemployeesintoeffect on December 4, 1973(paycheck issued December 13, 1973)."It istrue thatat least since1969 Respondent hadannually announceda general wageincrease for itsemployees during the month of November. In fact the 1972increasehad been accounced in a Robotroniques dated"11-28-72" in identicaltermswith theannouncementmade in 1973. So that in 1973 Respondent was merelyfollowing- the establishedcustomof several years' standing.HenceRespondent cannot be faulted for following itsregular customas to the payincreasein 1973 even with arerun electionin the offing.On "11-24-73" 11 Sparschu worked out four differentoptions for figuring the 1973 wageincreases: (1) a straight41-cent per hour increase; (2) a 26-cent cost-of-livingincreaseplus 3-percent increaseof wages; (3) 21 cents forcost of living plus 4 percent of wages; and (4) 26 cents or 8percent of wages.Thereafter Respondent chose option number 3 whichresulted roughly in a 40-cent per hour increase pertomake a union comnuttment before the election,and thereby "comein at the ground floor," to avoid paying the initiation fee. If the letterwas not intended to be thus read,itwas petitioner's duty,as explainedin Inland ShoeManufacturing Co., Inc.,to clarifythat ambiguity orsettlewhatever consequences might attach to employees'possibleinterpretations of the ambiguity.'In my opinion"working hours" is also susceptible of at least two differentinterpretations so theColemanrule should be applied bothin Lithoand theinstant case.11Sparschu's work sheets are so dated. 402DECISIONSOF NATIONALLABOR RELATIONS BOARDemployee figured as a 31-cent per hour or 11.8-percentincreasefor the low paid employees, 41 cent per hour forthe medium paid and 50centsper hour or 6.9 percent forthe higherpaid employees. The increase was applicable toallemployees, supervisors, and officers of Respondentexcept its president, Sparschu, and one other.It isundisputed that this 1973 increase was thelargestever grantedby Respondent as the 1972increase was 12 -14 centsper hour, the 1971increasewas 3 percentof wagesand the 1970increasewas 15centsper hour.On December 4 Respondent supplied each of itssupervisorswith a paper showingthe wageincrease foreach employee under his supervision which the supervisorthentook to the individual employee and notified him ofhis own individualincrease.This record does not indicatethat this method was not the customary method by whichthe individual employee learned of hisannual increase sothat,in theabsence of any such evidence, it must be hereassumed thatthismethod of notificationalso was custom-ary.Under the economic conditions then existing theemployees were surprised, gratified, and grateful when theyreceivedthe December 13 checks containingthe increasethusgranted.As noted, the vote on January 17 was 64 to 55 againstrepresentationwhich was just aboutthe same margin as inthe October 24 election.UnderthesefactsGeneral Counselin hisbrief argues:Effective December 3, 1973, Respondent granted toits employeesa wage increasethataveraged40 centsper hour per employee. The General Counsel does notcontend thatthe timingof the wageincrease is suspect,as it hasbeen Respondent's practice to give a yearlyplant-wide wage increasein November or December.However,Respondenttook advantage of its pastpractice to give its employees an increase much largerthanthey had ever before received in order to inducethem tovote againstthe charging party.On the other handRespondent argues inits brief that theDecember4 increase"was rooted in historical pattern andtraditions" of Respondent.I agree thatthe facts show thisto be true bothas to timingand factorsconsidered.Respondent arguesthatthe increase was economicallyrequired because at that time Respondent's wage rates hadfallenso far out ofline with area wage standards as not tobe competitive in the jobmarket especiallywith its rivalWeltronics.It cites thefact thatits turnover rate "doub-led." It fails to cite thefactsthat its employmentcomplementin 1973 increased rather dramatically and thatmost of theturnover occurredamong new hireswhich failsto confirmRespondent's contention.Respondent also citesthe fact that in two departments it was having trouble inhiring or so Sparschu testified.This argumentisweakenedby the factthat Respondent made"wage adjustments" inthese two departmentsinMay 1973 which,of course, wassupposed to correctthatsituation.Finally,it is argued in Respondent's brief thatthere is noshowing in thisrecord thatRespondent had "an antiunionattitude through its actions"nor was there any antiunionmotivation for the wage increases of December4. To thecontraryRespondent's antiunion attitude was clearlydemonstrated by the systematic solicitation of grievancesimmediately upon its learning of the union organizationalcampaign and because of that campaign. Respondent'scorrection of 97 of the 210 grievances received through thesolicitation thereof proves the same antiunion motivationon Respondent's part.No doubt because of the anticipated rerun election,Respondent was not at all sorry to be able to grant itsemployees the largest wage increaseever prior to theholding of the anticipated election. In the absence of thepast history of Respondent's policy of giving raises inNovember and December, Respondent's antiunion moti-vation here could hardly have been clearer. But here thatpasthistoryof annual November - December raisesrequired that Respondent give raises as usual even with theknowledge of the forthcoming election. Under the circum-stances it seems quite clear that Respondent gave thanksfor the past history in November - December 1973.That leaves only what General Counsel refers to as "theunusuallylarge general wage increase" of December. Asnoted,thisDecember 4 increase was admittedly the largestby far Respondent had ever granted its employees. If thatincreasewas out of line then it appears that Respondentthereby was clearly attempting to induce the employees tovote against representation in the coming election.The sockdolager here is the fact that in September 1973,this sameUnionhad negotiated a wage increase withWeltronic, Respondent's rival, located a mile or so away,under its contract withWeltronic.According to theundisputed evidence here,that negotiated wage increase atWeltronicamountedto 25 cents for cost of living plus 35cents per hour or 60 cents per hour in total. In the light ofthis how can Respondent's 40 cents per hour increase beconsidered out of line particularly after enjoying aprofitable year in 1973?These figures, however, raise a bothersome question.Sparschu's testimony here indicates that in 1973 Respond-ent's wages had fallen so far behind those of Weltronic thatRespondent'swere not competitive.Yet even after Wel-tronic's60-centwage increase,according to Sparschu,Respondent's 40-cent increase once again made Respond-ent'swage rates competitive.Taken at face value thesefigures would appear to put Respondent'swages another20 cents per hour lower, or less competitive, than those ofWeltronic's.General Counsel's brief fails to mention thisapparent discrepancy and I fail to find anything in thisrecord to explain this phenomenon.However, under the testimony in this record, whilesuspicious,I can only.fmd that Respondent's December 4wage increase under the circumstances was economicallyjustified and hence I recommend the dismissal of thisallegation of the complaint.V. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent,set forth in section III,above,and occurring in connection with Respondent'soperation described in section I, above,have a close,intimate,and substantial relationshipto trade, traffic, andcommerce among the several States and tend to lead to ROBOTRON CORPORATION403labor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYUponthe foregoing findingsof fact,conclusions of law,and the entire record and pursuant to Section10(c) of theAct, I herebyissue the following recommended:Having found that Respondent has engaged in certainunfair labor practices, I shall recommend that it cease anddesist therefrom and that it take certain affirmative actiondesigned to effectuate the policies of the Act.Respondent argues and General Counsel's brief, as Iread it, appears to agree that the three unfair laborpractices found above, to wit, the systematic solicitation ofgripes, grievances, and complaints from its employees, theno-solicitationand no-distribution rules, and the 33announced improvements made unilaterally by Respond-ent as a resultof the 215 solicited employees'suggestions,were "remedied" by the holding of the rerun election onJanuary 17, 1974.I cannot agree.The Regional Director merely had objections to theelectionof October 24 before him, not unfair laborpractices. He had no authority to find unfair labor practiceviolations and made no such findings. Hence he found nounfair labor practices and, therefore, corrected none. Thethree unfair labor practices mentioned heretofore areconsequently still unremedied.Because of the timing, the type, and extent of the unfairlabor practicesengaged inby Respondent, it is clear thatRespondenthas anopposition to the policies of the Act ingeneral, and, therefore, I deem it necessary to orderRespondent to cease and desist from in any mannerinterfering with the rights guaranteed to its employees bySection7 of the Act.Upon the basis of the foregoing findings of fact, andupon the entire record herein, I make the following:CONCLUSIONS OF LAW1.Robotron Corporation is an employer engaged incommerce within the meaning of Section 2(6) and (7) of theAct.2.InternationalUnion,UnitedAutomobile,Aero-space,AgriculturalWorkers of America, UAW, is a labororganization within the meaning of Section 2(5) of the Act.3.By systematically soliciting the gripes, grievances,and complaints from its employees, by maintaining andrepromulgating its illegal no-solicitation and no-distribu-tionrules,and by unilaterallymaking changes andimprovements intended to correct or improve the gripes,grievances, and complaints voiced by its employees inorder to discourage union membership and activitiesamong its employees,Respondent ir}terfered with, re-strained,and coerced in the rights guaranteed them inSection 7 of the Act in violation of Section 8(axl) of theAct.4.By granting the December 4, 1973, wage increase toall its employees, Respondent did not violate Section8(a)(1) of the Act.12 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board,the, findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations,be adopted by the Board and becomeitsfindings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes.ORDER 12Respondent, Robotron Corporation, Detroit, Michigan,its officers, agents, successors, and assigns, shall:1.Cease and desist from(a) Interfering with, restraining, and coercing its employ-ees in the rights guaranteed them in Section 7 of the Actby: systematically soliciting gripes, grievances, and com-plaints from its employees: maintaining and repromulgat-ing its illegalno-solicitation and no-distribution rules; andunilaterallymaking changes and improvements for thecorrection and improvement of the gripes, grievances, andcomplaints voiced by its employees.(b) In any other manner interfering with, restraining, orcoercing our employees in the exercise of their rights toself-organization, to form, join, or assist InternationalUnion, United Automobile, Aerospace and AgriculturalImplement Workers of America, UAW, or any other labororganization, to bargain collectively through representa-tivesof their own choosing, and to engage in otherconcerted activities for the purposes of collective bargain-ing or other mutual aid or protection or to refrain from anyor all such activities.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Notify the employees that Respondent has rescindedits illegalno-solicitation and no-distribution rules.(b) Post at its Detroit, Michigan, plant copies of theattached noticemarked "Appendix." 13 Copies of saidnotice on forms provided by the Regional Director forRegion7,afterbeing duly signed by Respondent'sauthorized representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained for60 consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that notices are not altered, defaced,or covered by any other material.(c)Notify the Regional Director for Region 7, in writing,within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.It ishereby found that the only objection to the electionof January 17, 1974, to wit, the wage increase granted byRespondent on December 4, 1973, be, and the same is,hereby overruled.IT IS FURTHER RECOMMENDEDthat,unlessRespondentnotified said Regional Director within 20 days from thereceipt hereof that it willtakethe action here ordered, theBoard issue an Order directing Respondent to take theaction here ordered.13 In the event that the Board'sOrder isenforced by a Judgment of aUnited StatesCourt of Appeals, the wordsin the noticereading "Posted byOrder of the National LaborRelations Board"shall read"Posted Pursuantto a Judgmentof the UnitedStatesCourt of Appeals Enforcing an Order ofthe NationalLaborRelations Board."